Title: From James Madison to Samuel Tyler (Abstract), 1 April 1805
From: Madison, James
To: Tyler, Samuel


1 April 1805, Washington. “Your favor of Feby. 15. was duly recd, and the letter for Mr. Monroe which it covered soon after forwarded. It escaped my attention, till it was awakened at this moment by an accidental glance at the last paragraph that you wished to know these facts. I recd. a few days ago a letter from Col. Monroe of Jany. 19. He was then at Madrid, and had just had a formal interview with the Spanish Minister, from which no political inference could be drawn. His stay there is altogether uncertain. If his friends wish to communicate with him of [sic] subjects of business, it will be well for them to do it by duplicates, one to be forwarded to London, the other to Madrid.”
